Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-18-2006

USA v. Kiam
Precedential or Non-Precedential: Precedential

Docket No. 05-1384




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Kiam" (2006). 2006 Decisions. Paper 1670.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1670


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                           No. 05-1384


               UNITED STATES OF AMERICA


                                 v.

                      LONG TONG KIAM

                                                  Appellant


        On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
               (D.C. Criminal No. 04-cr-0436)
          District Judge: Honorable Stewart Dalzell


                    Argued December 5, 2005

    Before: RENDELL, FISHER, and VAN ANTWERPEN,
                      Circuit Judges




                   ORDER AMENDING OPINION


VAN ANTWERPEN, Circuit Judge.

        IT IS ORDERED that the published Opinion in the above
case filed January 3, 2006, be amended as follows:

        On page 2, line 36; page 3, line 2; page 3, line 8; and page
9, line 2, “Customs and Border Patrol” should be “Customs and
Border Protection.”




                                By the Court,

                                /s/ Franklin S. Van Antwerpen
                                Circuit Judge


Dated:   January 18, 2006




                            2